Mb. JUSTICE MoGowaN,
concurring. The facts as to the only point of difference in this case have been sufficiently stated. It seems that William Long, by his last will, devised an interest in certain lands to his wife, Miriam, for life, with *194contingent remainders over to bis grand-children; that after the death of the life tenant, proceedings were instituted for the settlement of the estate of the said William Long, to which Charles E. Long, among the other children, was made a party; and that under an order made in said case, which is still pending, the land in question was sold, and purchased by Charles B. Long for $4,590.44, who complied with the terms of sale, . paid part of the purchase money in cash, and gave his bond and mortgage to the master for the remainder.
Some time afterwards the purchaser, the said C. B. Long, discovered, or was advised, that in the proceedings under which he purchased, the contingent remaindermen in esse were not made parties; and when proceedings were instituted against him to foreclose the aforesaid mortgage for the land, he made the defence that his title was imperfect, because of the possibility that the contingent remaindermen might at some future day make claim for their interest in the land. But this defence was overruled, and the mortgage ordered to be foreclosed against him. See Munro v. Long, 35 S. C., 354, where the court said: “Underaction for a settlement of a testator’s estate, all the children of testator being parties thereto, a tract of land was purchased, at its full value, by one of these children, who was advised by counsel, and believed, that he was purchasing a fee simple title. The purchaser took deed, gave mortgage for the purchase money, and went into possession. Held, that he could not resist foreclosure of the mortgage, on the ground that he was mistaken in supposing that he had purchased a fee simple title, for, whether he erred in construing testator’s will to give to testator’s children an absolute estate, or in supposing that contingent remaindermen provided for in said will were not- necessary parties to the action under which the sale was made, it was not such a mistake of law as would be relieved against in the action for foreclosure. If entitled to any relief at all, it must be in the original case, still pending, in which the order for sale was made,” &c.
Thereupon the said Charles B. Long made an application for leave to file a supplemental answer in the-principal case, making the contingent remaindermen parties, in order to allow *195some provision to be made curing the alleged defect in his title, or to rescind the sale, &c. The application to file a supplemental answer seems to have been granted; but that for leave to make the contingent remaindermen parties was refused, as was also the relief prayed for. The appeal is now to this court, alleging error in that ruling.
As this seems to me to be a hard ease on the purchaser, I have spared no efforts to discover some principle or authority which would justify this court in granting the prayer of the application; but I am compelled to say that I have not been able to do so, without, in my judgment, running counter to all settled law upon the subject. The administration of the law ought to be as uniform as possible. We should not disturb and unsettle principle and wise rules of procedure, even under the great temptation to prevent a hardship. The exact truth is, that the matter complained of was, to a large extent, produced by the fault of the party himself. As a party on the record, he is bound by the judgment. As a purchaser, he was bound to make inquiry as to the jurisdiction of the court which ordered the sale, and whether all proper parties were before it. If the land had been sold under execution at sheriff’s sale, it is perfectly clear that, under the principle of caveat enyptor, the purchaser could have had no relief. The sale was not a forced sale under execution, but it was what is called a judicial sale; and, as said in the case of Trapier v. Waldo, 16 S. C., 282: “It is well settled that a purchaser at a judicial sale is bound to make inquiry as to the jurisdiction of the court which ordered the sale, and whether all proper parties are before it. There is no warranty at a judicial sale.”
Besides, it would seem that this very question was practically decided in the case of Munro v. Long, supra. It is true, that the parties were not the same, and, therefore, it can not be said that the question is technically res adjudícala; but it seems to me that the grounds upon which the decision in that case was placed apply with equal force in this.
I am, therefore, constrained to concur with the Chief Justice, that the judgment below should be affirmed.